82030: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-26897: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82030


Short Caption:ECHEVERRIA (NATHAN) VS. STATE (NRAP 5)Court:Supreme Court


Lower Court Case(s):NONEClassification:Original Proceeding - NRAP 5 - U.S. District Court


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:09/14/2021How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantNathan EcheverriaJoshua D. Buck
							(Thierman Buck LLP)
						Leah L. Jones
							(Thierman Buck LLP)
						Mark R. Thierman
							(Thierman Buck LLP)
						


RespondentThe State of NevadaKiel B. Ireland
							(Attorney General/Las Vegas)
						Heidi J. Parry Stern
							(Attorney General/Las Vegas)
						Sheri M. Thome
							(Wilson, Elser, Moskowitz, Edelman & Dicker, LLP/Las Vegas)
						James T. Tucker
							(Wilson, Elser, Moskowitz, Edelman & Dicker, LLP/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


11/04/2020Filing FeeFiling Fee due. (SC).


11/04/2020Order/IncomingFiled Certifying Question to Nevada Supreme Court. Received from U.S. District Court for the District of Nevada and the Honorable Miranda Du, U.S. District Court Judge. (SC).20-40197




12/23/2020Order/ProceduralFiled Order Accepting Certified Question and Directing Briefing.  Appellant shall have 30 days from the date of this order to file and serve an opening brief.  Respondent shall have 30 days form the date the opening brief is served to file and serve an answering brief.  Appellant shall then have 21 days from the date the answering brief is served to file and serve any reply brief. The parties may file a joint appendix.  fn1[The clerk of this court shall not charge a filing fee in this case.]  (SC)20-46375




01/14/2021MotionFiled Stipulation for Extension of Time to File Opening Brief. (SC)21-01269




01/14/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved for Opening Brief.  Due date February 22, 2021. (SC)21-01277




01/28/2021Notice/IncomingFiled Respondent's Notice of Appearance for Kiel B. Ireland. (SC)21-02605




01/28/2021Notice/IncomingFiled Respondent's Notice of Appearance for Heidi Parry Stern. (SC)21-02613




02/22/2021BriefFiled Appellant's Opening Brief. (SC)21-05166




02/22/2021AppendixFiled Appellant's Appendix to Opening Brief.  Volume 1. (SC)21-05169




02/22/2021AppendixFiled Appellant's Appendix to Opening Brief.  Volume 2. (SC)21-05170




02/22/2021AppendixFiled Appellant's Appendix to Opening Brief.  Volume 3. (SC)21-05171




02/22/2021AppendixFiled Appellant's Appendix to Opening Brief.  Volume 4. (SC)21-05172




02/22/2021AppendixFiled Appellant's Appendix to Opening Brief.  Volume 5. (SC)21-05176




03/05/2021MotionFiled Stipulation for Extension of Time for Respondent to File its Answering Brief. (SC)21-06476




03/05/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved for Answering Brief. Due date April 23, 2021. (SC)21-06486




04/23/2021BriefFiled Respondent's Answering Brief. (SC)21-11852




04/23/2021AppendixFiled Respondent's Appendix to Answering Brief. Vol. 1 (SC)21-11853




05/03/2021Order/Clerk'sFiled Order Granting Telephonic Extension. Appellant's Reply Brief due: May 28, 2021. (SC)21-12609




05/27/2021MotionFiled Appellants' Request to Take Judicial Notice. (SC)21-15296




05/28/2021BriefFiled Appellant's Reply Brief. (SC)21-15338




05/28/2021AppendixFiled Appellant's Appendix to Reply Brief. Vol. 1. (SC)21-15340




05/28/2021Case Status UpdateBriefing Completed/To Screening. (SC)


06/02/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondent shall have until June 17, 2021, to file and serve a response to appellant's request to take judicial notice filed on May 27, 2021.  (SC)21-15657




06/17/2021MotionFiled Respondent's Response to Motion to Request Judicial Notice. (SC)21-17517




06/24/2021MotionFiled Appellant's Reply in Support of Request to Take Judicial Notice. (SC)21-18273




06/25/2021Order/ProceduralFiled Order Denying Motion. Appellant filed a motion for this court to take judicial notice of three petitions for judicial review filed in separate district court proceedings, which appellant references in his reply brief. The motion is denied.  The clerk shall strike Exhibits A, B, and C from the motion filed May 27, 2021. (SC)21-18334




09/14/2021Order/ProceduralFiled Order/Submit on Briefs. Cause appearing, oral argument will not be scheduled and this appeal shall stand submitted for decision to the en banc court as of the date of this order on the briefs filed herein. (SC)21-26629




09/16/2021Opinion/DispositionalFiled Authored Opinion. "Question answered." Before the Court En Banc. Author: Stiglich, J. Majority: Hardesty/Parraguirre/Stiglich/Cadish/Silver/Pickering/Herndon. 137 Nev. Adv. Opn. No. 49. En Banc. (SC).21-26897




10/11/2021RemittiturIssued Remittitur. (SC).21-29117




10/11/2021Case Status UpdateRemittitur Issued/Case Closed. (SC).


11/04/2021RemittiturFiled Remittitur. Received by United States District Court Clerk on October 19, 2021. (SC)21-29117





Combined Case View